Citation Nr: 0933264	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hyperglycemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to February 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In September 2008, the Board remanded the Veteran's claim in 
order to provide him the opportunity to submit additional 
evidence and to afford him a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  

Unfortunately, the Veteran's claim for entitlement to service 
connection for hyperglycemia must be remanded again for 
further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

In this case, a November 2008 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
shows that the Veteran appointed the California Department of 
Veterans Affairs (CDVA) as his power of attorney (POA).  The 
Board notes that the Veteran's POA with the CDVA has never 
been revoked.  However, a review of the records reveals that 
the CDVA did not receive a copy of the June 2009 supplemental 
statement of the case (SSOC).  In addition, the Veteran's 
representative has not submitted any argument regarding the 
matter on appeal.

The Veteran has the right to representation in his claims 
before the VA.  38 C.F.R. § 20.600 (2008).  The failure to 
notify the Veteran's representative of the actions taken in 
this claim has, in essence, deprived him of this right.  
Therefore, in order to protect the Veteran's right to due 
process, the Board finds that the Veteran's representative 
must be afforded an opportunity to participate in this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a copy of the 
June 2009 SSOC to the Veteran's 
representative.  Then, after allowing the 
appropriate time period to respond, the 
AMC/RO should readjudicate the Veteran's 
claim.  Any additional notifications or 
statements that must be prepared should be 
provided to both the Veteran and his 
representative.  

2.  In the event that neither the Veteran 
nor the representative responds to the 
SSOC, this case must be returned to the 
Board for consideration of the matter 
currently on appeal.  However, the 
representative must first be afforded an 
opportunity to review the most recent SSOC 
and submit argument as to the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


